Title: Charles-Guillaume-Frédéric Dumas to the Committee of Secret Correspondence, 14 May[–6 June 1776]
From: Dumas, Charles-Guillaume-Frédéric
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas



Messieurs,
Utrecht 14e. May [-June 6,] 1776.
Après vous avoir donné ci-joint copie ou extrait de ce qu’il y avoit de plus essentiel dans ma premiere dépeche que je nommerai A pour la briéveté, je commence celle-ci, que je nomme B, en forme de Journal. Ayez la bonté, conséquemment, lorsque vous m’écrirez, de me marquer que vous avez reçu, ou non, la Dépeche A, la Dépeche B &c.
J’avois écrit le 9e. à la personne qui m’avoit écrit la Lettre du 6e. dont je vous ai donné la copie, que si ce qu’il avoit à me dire pressoit j’irois et reviendrois deux nuits de suite pour être auprès de lui le jour du dimanche, 12e., qui est entre deux, mais que si l’entrevue pouvoit souffrir une semaine de délai, je pourrois faire le voyage un peu plus commodément et sans inconvénient. Voici ce qu’il me répondit le lendemain 10e. May.
“J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire. J’obéis dans l’instant à l’ordre que vous me donnez de vous répondre sur le jour où je pourrai avoir le plaisir de vous voir. Comme ce que j’aurai l’honneur de vous dire ne presse pas, vous pouvez, Monsieur, remettre au Samedi que vous me proposez, et qui sera de Samedi prochain en huit, c’est-à-dire, le 18 de ce mois, la visite dont vous me flattez, et qui est la plus intéressante que je puisse recevoir. Oserois-je vous prévenir [sur l’offre des fraix dans tous les cas ou vos bontes me seroient utiles? Car un homme tel que vous, par ses connoissances, n’est pas borne a un seul genre de bons offices.] Flatté, honoré de la connoissance que j’aurois faite avec vous, je serois au désespoir de vous être à charge et d’en abuser. J’ai l’honneur d’être bien respectueusement, Monsieur, à vos ordres.”
Ne croyez pas, Messieurs, qu’une puérile vanité me fasse vous rapporter cette lettre, et m’attribuer réellement les douceurs qui m’y semblent adressées. Je veux seulement vous faire remarquer combien [on caresse le serviteur pour l’amour du maitre.]


Mardi 21e. May 1776
Me voici, Messieurs, de retour de mon voyage, dont je suis fort content, parce que je crois que vous aurez lieu de l’être. Après nous être entretenus quelques instants de la grande nouvelle, et toute récente, de l’évacuation de Boston par vos ennemis, comme d’un nouveau trait de la sagesse de vos opérations Messieurs, Le Roi d’A. me dit notre homme (dont j’ai dû promettre de ne pas encore vous décliner le nom) ne s’oublie pas non plus de son côté comme vous voyez; et il me montra dans une Gazette un Edit prohibitif fort severe de l’Imperatrice Reine d’Hong. contre toute exportation d’armes et munitions de ses Etats pour l’Amérique. Je l’avois déjà vu, et le lui dis: mais ce que vous ne savez pas, reprit-il, c’est que le roi a demandé cela à l’Impératrice par une Lettre écrite de sa propre main. Je lui fis connoître que j’espérois que sa Cour ne seroit pas si partiale. [Vous allez entendre,] me ditil, vous avez de l’esprit; ainsi vous [me comprendrez bien.] Quant à votre premiere demande [, la mediation du roi ne peut avoir lieu tant que les colonies seront sujettes du roi d’angleterre, qui] d’ailleurs [ne l’accepteroit pas.] Quant à votre seconde demande [, le roi est vrai chevalier, sa parole lui est sacree, il l’a donne aux anglois de vivre en paix avec eux, et il la tiendra.] Ainsi tant que [la france ne sera pas en guerre avec les anglois, il ne s’alliera point contre eux avec les colonies, et ne fournira point de secours a ces dernieres.] Mais d’un autre côté, et par-là même [les americains ont la meme protection] et [liberte que tout autre anglois, d’aborder en france,] et [d’en exporter, comme marchandise, des armes,] et [munitions de guerre,] sans pourtant [en former des magasins en france,] ce qui n’est permis chez aucune nation. Du reste, ajouta-t-il, [les colonies n’ont pas besoin] que [ni la france ni l’espagne se melent dans cette guerre, le commerce seul fournira] aux Américains tout ce dont ils auront besoin pour se bien défendre.
Je suis de son avis. Je crois même qu’il vous sera plus avantageux, et [a la france aussi, qu’elle ne se presse pas de se declarer ouvertement pour vous.] Encore une fois, Messieurs, votre union, votre constant amour pour la liberté, votre courage à vous passer de tout ce qui sent le luxe et à le mépriser, votre haine pour la tyrannie et le despotisme, qui sont les tristes fruits du Luxe, enfin toutes vos vertus républicaines vous rendront supérieurs à vos ennemis et invincibles, même sans alliés. Ceux-ci cependant ne vous manqueront pas, soyez en sûrs: car il ne faut pas croire qu’avec ce qui se passe dans votre partie du monde la nôtre puisse longtemps demeurer en paix. Le temps viendra où vos amis se démasqueront, et où votre alliance sera non seulement acceptée, mais recherchée. En attendant vous avez fait un grand et sage coup de chasser vos ennemis de Bost. Ils publient qu’ils ont évacué la place exprès, par ordre et politique profonde; Le public en rit, et les siffle. Je finis, Messieurs, par vous souhaiter de toute mon ame la plus heureuse campagne, victoire [, Quebec, l’ile de Providence, independance,] et [a moi de vivre et mourir votre utile serviteur Dumas.] P.S. Postscript.
J’oubliois Messieurs de vous rapporter, que le personnage en question m’a offert de me rembourser les fraix de mon voyage; et que j’ai répondu qu’ils l’étoient déjà. Sur quoi il me dit de lui dire au moins en quoi l’on pourroit me faire plaisir? Je repartis que c’étoit en me mettant à même de rendre de grands services aux Américains. Enfin il m’a exhorté à correspondre de temps en temps avec lui; je m’y suis engagé, et je n’y manquerai pas. Ainsi il ne dépend plus que de vous, Messieurs, de rendre cette correspondance de plus en plus intéressante. De mon côté je serai vigilant à profiter de tous les événements, qui pourront faire quelque changement en Europe. Ceux qui arriveront en Amérique, exigeront sans doute que Vous, Messieurs, me donniez fréquemment de nouvelles instructions et ordres, munis toujours de Lettres de créance, ou du moins d’une, qui sera pour le temps que vous jugerez à propos. Je sai à qui m’adresser pour faire parvenir de vos nouvelles [Messieurs a la cour de france] et [avoir reponse en peu de jours.]


6e. Juin 1776
Voici copie d’une Lettre de Londres en date du 21e. May, vous comprenez bien de qui, Je lui avais envoyé, sous les enveloppes qu’il m’avoit indiquées, les deux lettres que Mr. Sto. m’avoit laissées en dépôt; et j’y avois joint un chiffre, dont il s’est déjà servi avec succès.

“Everything is safe. I shall write you fully next week by our frind Sto. [One Hortalez,] will apply to you on business that concerns our frinds. He has your adress. Be so good as to assist him.”
Je les attends avec impatience, et ferai tout ce qui dépendra de moi pour votre service, Messieurs, et le leur.
Je vous supplie, Messieurs, de me répondre toujours le plutôt possible, afin que je sache si mes Lettres vous sont parvenues. Je vous enverrai encore une autre fois copie générale de ma précédente Lettre A et de celle-ci B. pour remédier à la perte de l’une ou de toutes les deux, supposé que les vaisseaux qui les portent viennent à périr ou à être pris.
Il faut toujours m’écrire sous l’enveloppe de Mr. M. M. Rey Libraire à Amsterdam, si vous m’écrivez par St. Eustache; ou sous celle de Mr. A. Stuckey Mercht. Rotterdam si c’est en droiture ou par la France.
Quand j’ai promis au Ministre avec lequel je me suis entretenu de vos affaires, de ne pas vous le nommer, c’est en tant que vous n’exigiez pas expressément que je vous le fasse connoître; car en ce cas vous le saurez quand vous voudrez.
Dans environ huit jours je pars d’Utrecht pour une Campagne qui me rapproche de 7 lieues de la Haie, et où je compte de passer l’Eté.
J’espere que le temps viendra où je pourrai résider là où il vous plaira, messieurs, et ne plus travailler que pour vous.
Je ne sai si j’ai déja dit dans une de mes Lettres à Mr. Franklin, que depuis un an déjà, j’ai dans ma chambre son portrait gravé. J’y ajouterai le Portrait de Mr. Dickenson et de tous les Honorables Membres du Congrès, quand j’aurai le bonheur de pouvoir me les procurer. Vos, Libertatis assertores, veri mihi patriae patres estis; vulgo reges nauci facio.

 
Endorsed: May 14 [?] 1776 From Mr. Dumas Utrecht